DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5, filed 7/07/2022, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection under USC 101 of claims 1-5 has been withdrawn.  Applicant’s have amended the claims to recite additional limitations that further integrate the abstract idea into a practical application.  The claim amendments include reciting “where the size of a machined part machined by the machine tool has been measured by a measuring machine” and “an output unit that outputs the determined factor for defective machining to a client terminal” that when taken in combination with all other claim limitations recite an apparatus and method for monitoring and analyzing the process of a machine tool machining a machine part in order to identify the effectiveness of the machine tool.  For these reasons, the previous rejection under US 101 is withdrawn.

Applicant’s arguments, see pg. 6-7, filed 7/07/2022, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection under USC 102(a)(1) of claims 1-5 has been withdrawn.   Applicant has amended the claims to further include additional limitations that overcome the previous rejection and distinguish over the closest available prior art.  In particular, none of the prior art provide teaching and/or render obvious the particular technique for evaluation of machine data and measured data as set forth by the claimed invention.  In particular, the claimed invention recites “calculates a plurality of feature quantities, each of the plurality of feature quantities being calculated based on a relationship between (i) a partial aggregate of the extracted machine data for each of the measurement points and (ii) measured data including measurement points corresponding to the partial aggregate of the machine data “ and “determines a factor for defective machining based on the plurality of feature quantities and thresholds individually set for each of the plurality of feature quantities” that determines an extracted set of feature quantities related to both machine and measurement data based on a partial aggregate that is then compared with different individual thresholds to identify the quality (defectiveness) of the machining performed by the machine tool.  For these reasons, the previous rejection based on Kao is overcome.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed. (renumbered as claims 1-4)
The following is an examiner’s statement of reasons for allowance: 

Claims 1 is allowed because the closest available prior art Kao et al. (US 2014/0222376), Huang (US 2013/0338810), and Miller et al. (US 6532555), either singularly or in combination, fails to anticipate or render obvious an analysis device comprising: 
“a collection unit that collects (i) an aggregate of machine data output during operation of a machine tool and (ii) an aggregate of measured data including measurement points where the size of a machined part machined by the machine tool has been measured by a measuring machine; and
a feature extraction unit that, for each of the measurement points, (i) selects machine data corresponding to the measurement point from the aggregate of the machine data and (ii) extracts the selected machine data as extracted machine data for the measurement point, 
wherein the feature extraction unit calculates a plurality of feature quantities, each of the plurality of feature quantities being calculated based on a relationship between (i) a partial aggregate of the extracted machine data for each of the measurement points and (ii) measured data including measurement points corresponding to the partial aggregate of the machine data, and 
wherein the analysis device further comprises: 
a determination unit that determines a factor for defective machining based on the plurality of feature quantities and thresholds individually set for each of the plurality of feature quantities; and 
an output unit that outputs the determined factor for defective machining to a client terminal” in combination with every other limitation as claimed and defined by applicant. (see underlined for emphasis) & (see above remarks for additional comments)

Claim 2 is dependent upon claim 1 and therefore is allowed for at least the reasons stated above with respect to claim 1.

Claim 4 is allowed for the same reasons explained above since it is the corresponding method claim of system claim 1.

Claim 5 is allowed for the same reasons explained above since it is the corresponding computer program product claim of system claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miller et al. (US 6532555) discloses a method and apparatus for providing near real-time fault detection in a manufacturing process is provided. The apparatus includes a processing tool adapted to manufacture a processing piece and an interface, coupled to the processing tool, for receiving operational data from the processing tool related to the manufacture of the processing piece, and product data defining characteristics of the processing piece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865        


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865   
08/02/2022